IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0364
                            Filed September 22, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ERIC JOSEPH RYAN,
      Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Washington County, Daniel Kitchen,

District Associate Judge.



      The defendant appeals his convictions for two counts of indecent contact

with a child by raising ineffective assistance of counsel. AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Shellie L. Knipfer, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Genevieve Reinkoester, Assistant

Attorney General, for appellee.



      Considered by Tabor, P.J., and Greer and Badding, JJ.
                                         2


GREER, Judge.

       After a jury convicted Eric Ryan of two counts of indecent contact with a

child, he appeals. But, his appeal focuses only on his trial counsel’s alleged

ineffective assistance.1   As judgment was not entered in Ryan’s case until

February 2020, this court has no authority to decide a claim of ineffective

assistance of counsel on direct appeal. See Iowa Code § 814.7 (2020); State v.

Tucker, 959 N.W.2d 140, 154 (Iowa 2021). While Ryan raises reasons we should

still review his claims, none win the day.2 Accordingly, we affirm without further

opinion. See Iowa Ct. R. 21.26(1)(a), (c), (e).

       AFFIRMED.




1 The ineffective-assistance claims involve allegations trial counsel (1) did not
object to comments made by the State during closing and opening, (2) failed to
move for mistrial when the jury observed the witnesses crying and refusing to enter
the courtroom, and (3) failed to strike the comments of law enforcement that
children do not lie about sexual abuse.
2 Ryan argues Iowa Code section 814.7 violates the Equal Protection clause,

denies him due process and the right to effective counsel on appeal, and
improperly restricts the role of the appellate courts. See State v. Treptow, 960
N.W.2d 98, 104-08 (Iowa 2021) (finding unsuccessful the appellant’s challenges
to 814.7 on separation-of-powers, equal protection, right to effective assistance of
counsel on direct appeal, and due process grounds).